Citation Nr: 0617963	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals associated with a fracture of the right knee, to 
include traumatic arthritis and an anterior cruciate ligament 
(ACL) tear.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a April 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

In April 2003, the RO denied the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a fractured right 
patella with arthritis and previous ACL tear and entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  The RO also denied the claim of 
entitlement to an increased rating for a right median nerve 
palsy with probable neuroma, evaluated as 50 percent 
disabling.  The veteran filed a Notice of Disagreement in 
response to the RO's decision.  The veteran, however, did not 
file a Substantive Appeal for the claim of entitlement to an 
increased rating for a right median nerve palsy with probable 
neuroma, evaluated as 50 percent disabling.  

Consequently, only the claims of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals associated with a 
fracture of the right knee, to include traumatic arthritis 
and an ACL tear and entitlement to a TDIU are currently on 
appeal before the Board.  

In April 2004, the veteran presented personal testimony 
before a Hearing Officer at the RO.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reported for VA treatment in December 2001 
following a knee injury.  The resident examiner noted that 
there was a concern for a repeat anterior cruciate ligament 
(ACL) injury.  His plan of treatment was to prescribe a knee 
immobilizer and crutches for weight bearing assistance, 
NSAID's for inflammation, schedule him for a knee MRI to 
evaluate a ligamentous injury and to refer him for an 
orthopedic consult for evaluation and possible surgical 
repair.  That same day, the attending physician discussed the 
case with the resident and was in agreement with the method 
of treatment.  

The veteran argues that the VA medical center in Durham was 
negligent in not immediately scheduling him for x-rays and 
emergency knee surgery in December 2001.  He reports that had 
he received surgery that same day, he would not have the 
problems with his knee that he now has.  A February 2002 
report shows that the veteran was seen at OSH and that he was 
told that he fractured his kneecap.   The Board notes that 
the record shows that the veteran did not follow-up with the 
orthopedic clinic, but that he reported for VA evaluation in 
February 2002.  The veteran brought in a copy of the x-ray 
studies which showed that the veteran had a fracture of the 
patella on the day of the injury (December 2001).  The VA 
examiner stressed the importance of possible early surgical 
intervention, but the veteran was not willing to consider 
surgery.  He was told that he may do more damage to the knee 
by delaying surgical treatment.

Following obtaining proper authorization, complete records 
pertaining to the December 2001 knee injury should be 
obtained from OSH.  Thereafter, the claims file should be 
referred to a VA medical facility other than Durham to 
address whether the veteran has an additional right knee 
disability due to VA negligent treatment.

Because the currently pending issue discussed in this remand 
can have a significant impact on the claim for a TDIU, this 
latter issue must be deferred pending resolution of this 
pending claim.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998).

Accordingly, the case is REMANDED for the following action:

1. Following obtaining proper 
authorization, complete records 
pertaining to the December 2001 knee 
injury should be obtained from OSH.  
These records should include all follow-
up reports and diagnostic studies, 
including x-ray studies and any MRI's 
which were conducted of the right knee.

2.  Refer the claims file to a VA medical 
facility, other than the Durham VAMC.  
The claims file should be referred to an 
orthopedic specialist who should address 
the following:

	a.  Was VA negligent, careless, 
etc., in not performing immediate 
diagnostic studies and emergency 
surgery of the right knee the same day 
the veteran reported for treatment on 
December 13, 2001. 

	b.  If fault, negligence, 
carelessness, etc. is found, the 
physician should state whether the 
veteran has an additional right knee 
disability as a result.

If these questions cannot be addressed 
without the veteran undergoing physical 
examination, make arrangements to 
schedule such examination at a location 
which is convenient to the veteran, if 
at all possible.

A complete rationale should be given 
for all opinions given.

3.  After the foregoing, the RO should 
review the veteran's claims.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals






